DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is  objected to because of the following informalities:  
 line 4 includes reference character “PEO” which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).The examiner suggest amending the claim to recite - - polyethylene oxide (PEO) - -. 
 The limitation "the clay" in line 1 lacks insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:

Patent /Citation
Patentee/Author
CA 2909029 C
REN et al. hereinafter REN
WO 2011032258 A1
REVINGTON  et al. hereinafter REVINGTON
US 20150233807 A1
SANTNER


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren, REVINGTON and SANTNER.
With respect to claim 1, Ren discloses a method of determining the clay content of an aqueous mineral stream having a specified solids content (Abstract: A method of controlling an oil sand tailings treatment process includes analyzing an oil sand tailings stream of the oil sand tailings treatment process to obtain a stream parameter comprising a clay parameter), the method comprising the steps of: 
(i) contacting the aqueous mineral stream (314) with an amount (in mg/L) of flocculating composition  (318), 
(ii) passing said mixture through a dynamic mixer (¶[0066] discloses dynamic mixer) 
correlating the power input to a clay content characterization index using a statistical model to provide the clay content (¶[0039] discloses the clay parameter may comprise a methylene blue index (MBI), which may be used as an indication of clay content.¶[0040] discloses the clay parameter may be obtained using any suitable means, such as rheology clay content correlation).
Ren is silent about using flocculating composition comprising a PEO to form a mixture and how the rheological parameter is obtained.
REVINGTON invention related to the field of treating oil sand fine tailings discloses the process of the present invention enables a wide variety of flocculation reagents, such as polyethylene oxides ,to be used, by proper mixing and conditioning in accordance with the process steps (page 22 lines 20-31). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ren with the teachings of REVINGTON so that Ren’s invention will use polyethylene oxides as a flocculation reagents as disclosed in REVINGTON’s invention for the predicable benefit of dewatering suspension and clay wastes from the mixture to greater extent.
Ren and REVINGTON discloses a rheological system for dewatering oil sand fine tailings. The combination does not specify how the rheological parameter is obtained. 
However, SANTNER invention related to a method of determining measurement data of samples by using a rotation rheometer and a linear DM(T) analysis unit discloses using a power input of a rheometer at a fixed speed to determine viscosity of a mixture (¶0052-0053).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ren with the teachings of SANTNER so that Ren invention uses the measurement of input power to determine measurement data using a rotation rheometer as disclosed in SANTNER’s invention for the predicable benefit of determining the clay content of an aqueous mineral stream having a specified solids content.            
With respect to claim 2, Ren, REVINGTON and SANTNER disclose the method of Claim 1 above. Ren further discloses the clay content characterization index is a methylene blue index (MBI) value (¶[0039] discloses the clay parameter may comprise a methylene blue index (MBI), which may be used as an indication of clay content).
With respect to claim 3, Ren, REVINGTON and SANTNER disclose the method of claim 1 above. Ren further discloses the method is effected online, inline, or at line (¶[0057] discloses The analysis may be effected online, inline, offline, or at line).
With respect to claim 4, Ren, REVINGTON and SANTNER disclose the method of claim 1 above. Ren further discloses the method is effected on a slipstream of the aqueous mineral stream (¶[0058] discloses the process may be effected on a slipstream of the oil sand tailings stream).
With respect to claim 5, Ren, REVINGTON and SANTNER disclose the method of claim 1. Ren further discloses the aqueous mineral stream is an aqueous oil sands tailings stream (¶[0041] discloses the oil sand tailings stream may stem from aqueous based extraction).
With respect to claim 6, Ren, REVINGTON and SANTNER disclose the method of claim 5 above. Ren further discloses the oil sands tailings stream comprises coarse tailings stream, middlings, flotation tailings, froth separation tailings, tailings solvent recovery unit (TSRU) tailings, fluid fine tailings (FFT), mature fine tailings (MFT), thickened tailings, thickener overflow, centrifuged tailings, hydrocycloned tailings, or a combination thereof (¶[0053] discloses the oil sand tailings stream may comprise TSRU, FET, MFT and a combination thereof).
With respect to claim 7, Ren, REVINGTON and SANTNER disclose the method of any one of claim 1 above. Ren further discloses the step of (v) applying the determined clay content to adjust the flocculent composition dosage (¶[0067] discloses measuring the PSD/clay content in conjunction with the flow rate, density and/or solids content of the FT (or TSRU) feeds to the mixbox, and then adjusting the feed rate of FFT or another stream).
With respect to claim 8, Ren, REVINGTON and SANTNER disclose the method of claim 1 above. Ren further discloses the step of: (vi) applying the determined clay content to adjust the aqueous mineral stream flow rate (¶[0049] discloses adjustment of a flow rate of the oil sand tailings stream).
With respect to claim 9, Ren, REVINGTON and SANTNER disclose the method claim 7 above. Ren further discloses step (v) is effected automatically or manually (¶[0059] discloses the operation may be effected automatically or manually).
With respect to claim 10, Ren, REVINGTON and SANTNER disclose the method claim 8 above. Ren further discloses step (vi) is effected automatically or manually (¶[0059] discloses the operation may be effected automatically or manually).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861              


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861